Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 1 of 7 PageID #: 1971




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DINOSAUR MERCHANT BANK LIMITED, )
                                )
                Plaintiff,      )
                                )
v.                              )                    Case No. 1:19 CV 84 ACL
                                )
BANCSERVICES INTERNATIONAL LLC, )
                                )
                Defendant.      )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Dinosaur Merchant Bank Limited’s

(“Dinosaur”) Request for Attorneys’ Fees. (Doc. 78 at pp. 10-11 and Doc. 94.)

        On September 2, 2020, the Court issued a Memorandum and Order denying Bancservices

International, LLC’s (“BSI”) Motion to Quash or Modify Subpoenas and granting Dinosaur’s

Motion to Compel. (Doc. 92.) The Court directed Dinosaur to submit documentation in support

of its Request for Attorneys’ Fees. In compliance with the Court’s Order, Dinosaur filed fee

declarations of two of its attorneys for work performed at their respective firms. (Docs. 94, 94-1,

94-2.) BSI has filed a Memorandum in Opposition to Dinosaur’s Fee Declarations. (Doc. 134.)


   I.      Dinosaur’s Entitlement to Attorneys’ Fees


        If a court grants a motion to compel, “the court must, after giving an opportunity to be

heard, require the party or deponent whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in making the

motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). “But the court must not order

this payment if: (i) the movant filed the motion before attempting in good faith to obtain the

disclosure or discovery without court action; (ii) the opposing party’s nondisclosure, response, or
Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 2 of 7 PageID #: 1972




objection was substantially justified; or (iii) other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii).

            The Court finds that Dinosaur is entitled to its reasonable attorneys’ fees associated with

the filing and briefing of its Motion to Compel. Indeed, BSI does not dispute Dinosaur’s ability

to recover fees, but instead argues that some of the hours sought are inappropriate and the hourly

rates requested are excessively high.

      II.      Reasonableness of Dinosaur’s Fee Request


            Dinosaur seeks a total award of $20,307 in attorneys’ fees, consisting of $10,620 for

work performed by firm Lewis Baach Kaufmann Middlemiss PLLC (“LBKM”) and $9,687 for

work performed by firm Dentons US LLP (“Dentons”). In support of its request, Dinosaur

submits the declarations of attorneys Tara J. Plochocki, partner at LBKM (“Plochocki

Declaration”); and Steven M. Aaron, former partner1 at Dentons (“Aaron Declaration”). (Docs.

94-1, 94-2.)

            The Plochocki Declaration seeks fees for three timekeepers at the following rates: $600

per hour for Ms. Plochocki’s 16.1 hours of work ($9,660); $600 per hour for attorney Marc F.

Scholl’s 0.5 hour of work ($300); and $165 per hour for investigative analyst James

MacFadyen’s 4 hours of work ($660). The Aaron Declaration seeks fees for three timekeepers at

the following rates: $650 per hour for Mr. Aaron’s 5.9 hours of work ($3,835); $340 per hour for

associate attorney Betsey Lasister’s 12.8 hours of work ($4,352); and $300 per hour for paralegal

Adriana Grabowski’s 5 hours of work ($1,500).

            “The amount of the fee must be determined on the facts of each case, and the district

court has wide discretion in making this determination.” Safelite Grp., Inc. v. Rothman, 759 F.


1
    Mr. Aaron changed firms subsequent to the filing of the instant Motion.
                                                     2
Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 3 of 7 PageID #: 1973




App’x 533, 535 (8th Cir. 2019) (quoting Rogers v. Kelly, 866 F.2d 997, 1001 (8th Cir. 1989)).

To determine the amount of a reasonable fee, the Court uses the “lodestar method,” where the

starting point “is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.” Abdullah v. County of St. Louis, Mo., No. 4:14CV1436 CDP, 2015 WL

5638064, *1 (E.D. Mo. Sept. 24, 2015) (citations omitted). The party seeking fees is responsible

for providing evidence of hours worked and the rate claimed. Wheeler v. Mo. Highway &

Transp. Comm’n, 348 F.3d 744, 754 (8th Cir. 2003). The district court is required to exclude

from the initial fee calculation hours that were not “reasonably expended,” for example, hours

that are “excessive, redundant or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424,

434 (1983).

       1. Number of Hours

       The Court will first determine the number of hours reasonably expended in filing and

prosecuting Dinosaur’s Motion to Compel (Doc. 77) filed on July 23, 2020. BSI objects to time

entries related to the following subjects:

       a. Meet and Confer Conferences

       The Declarations of both Ms. Plochocki and Mr. Aaron include entries on July 14, 2020,

related to a meet and confer conference. Ms. Plochocki billed 2.5 hours for preparing for the

conference and attending the conference. (Doc. 94-1 at p. 2.) Ms. Lasister billed 1.8 hours to

prepare for and attend the conference; and Mr. Aaron billed 1.1 hours for attending the

conference and for following-up on issues raised during the conference. (Doc. 94-2 at p. 2.)

       BSI notes that the July 14th conference was not limited to issues raised in Dinosaur’s

Motion to Compel. Instead, BSI states that the parties discussed issues related to the pending

counterclaim discovery, objections raised by non-parties, and additional issues that the Court did


                                                3
Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 4 of 7 PageID #: 1974




not have to address in the September 2, 2020 Memorandum and Order. BSI has attached the

Declarations of Matthew Ferrell and Aaron W. Sanders in support of its representations

regarding the topics covered at the July 14th conference. (Docs. 134-2, 134-3.)

       Similarly, BSI argues that Mr. Aaron should not be permitted to recover fees for his time

related to a meet and confer conference that occurred on August 25, 2020. Mr. Aaron billed .6 of

one hour on August 24, 2020 for preparation related to the conference; and Ms. Lasister billed

1.6 hours for participating in the conference on August 25, 2020. (Doc. 94-2 at p. 3.) BSI states

that the purpose of this meet and confer was solely to discuss objections to discovery related to

the Counterclaim, which was not the subject of the September 2, 2020 Memorandum and Order.

BSI again supports this contention with the Declarations of Mr. Ferrell and Mr. Sanders. (Docs.

134-2, 134-3.)

       After reviewing Dinosaur’s entries and the Declarations of Mr. Ferrell and Mr. Sanders,

the Court agrees that the requested fees for time spent on the meet and confer conferences should

not be recoverable. Both conferences involved topics unrelated to the filing or prosecuting of the

Motion to Compel addressed by the Court on September 2, 2020. Thus, the $3,761 billed for

these hours will be excluded when calculating Dinosaur’s fee award.


       b. Motion for Extension


       BSI next points to the entries of Mr. Aaron and Ms. Lasister on July 15, 2020, in which

they bill for time spent on drafting an unopposed motion for extension of time to file a response

to BSI’s Motion to Quash. BSI argues that it should not incur fees associated with Dinosaur’s

request that was unopposed by BSI.

       Mr. Aaron’s entry indicates that he expended 1.7 hours on the following tasks: “review

and analyze case law BSI sent to support its objection to interrogatory requesting identity of

                                                 4
Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 5 of 7 PageID #: 1975




entity paying BSI’s legal fees; review and modify draft motion for extension to respond to BSI’s

Motion to Quash; email to BSI counsel regarding motion; attention to filing.” (Doc. 94-2 at p.

2.) Ms. Lasister expended 1.9 hours as follows: “finalize unopposed motion to quash for filing;

review and analyze case law cited by BSI regarding whether the identity of who pays the

attorneys’ fees is privileged in anticipation of preparing motion to compel; begin drafting motion

to compel.” Id.

       The undersigned agrees that Dinosaur should not recover fees for preparing an unopposed

motion for extension of time to file a response to BSI’s motion to quash. Because counsel did

not set forth what amount of time was spent on each task, it is unclear to the Court as to how

much time was spent preparing the motion. Accordingly, the Court denies Dinosaur’s request

for $1,751 in attorneys’ fees associated with these time entries.


       c. Document Production


       BSI cites Ms. Grabowski’s July 23, 2020 entry in which she billed 1.4 hours for revising


and finalizing the Motion to Compel and associated filings, and “review[ing] pending document

production to Bancservices.” (Doc. 94-2 at 3.) BSI notes that Dinosaur’s document production

was not the subject of the Court’s Order and BSI is not entitled to recover these fees. The

undersigned agrees. Because counsel did not set forth what amount of time was spent on each

task, Dinosaur’s request for $420 in attorneys’ fees associated with this entry will be denied.


       2. Hourly Rates

       BSI next argues that Dinosaur’s requested hourly rates are excessive, consisting of

attorney rates as high as $650 and paralegal rates as high as $300.




                                                 5
Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 6 of 7 PageID #: 1976




         The Court addressed the reasonableness of Dinosaur’s attorneys’ hourly rates in the June

26, 2020 Memorandum and Order awarding Dinosaur attorneys’ fees for prevailing on its

Motion for Judgment on the Pleadings. (Doc. 67.) After examining all the evidence submitted

by the parties and drawing on the undersigned’s own experience with billing rates, the Court

reduced the hourly rates of Dinosaur’s attorneys and paralegals, including those of Mr. Aaron

and Mr. Scholl.

         In his Declaration, Mr. Aaron states that he understands the Court’s previous ruling

regarding hourly rates, yet he argues that the rates sought here are reasonable “in light of

Plaintiff’s conduct, which necessitates repeated filings.” (Doc. 94-2.) Contrary to Mr. Aaron’s

suggestion, BSI’s conduct does not entitle Dinosaur’s attorneys to higher hourly rates. BSI’s

conduct in forcing Dinosaur to file a Motion to Compel was considered in finding Dinosaur is

entitled to recover reasonable attorneys’ fees.

         The Court has already undertaken the analysis of reasonable hourly rates for Dinosaur’s

attorneys in this matter and will not repeat that analysis here. The rates of the following

attorneys and paralegals will be adjusted as indicated:

         LMKM: Ms. Plochucki ($480), Mr. Scholl ($480), Mr. MacFadyen ($100)

         Dentons: Mr. Aaron ($450), Ms. Lasister ($275), Ms. Grabowski ($100)

         3. Lodestar Calculation

         With the adjustments to the billing rates and hours of Dinosaur’s attorneys discussed

above, the lodestar calculation is as follows:

         Hours Claimed       Rate Claimed        Hours Approved       Rate Approved            Total

Plochocki          16.1        $600              13.6                $480                      $6,528

Scholl             0.5         $600              0.5                 $480                      $240


                                                   6
Case: 1:19-cv-00084-ACL Doc. #: 144 Filed: 03/10/21 Page: 7 of 7 PageID #: 1977




MacFadyen           4         $165           4                     $100                  $400

Aaron              5.9        $650             2.5                $450                   $1,125

Lasister          12.8        $340               7.5              $275                $2,062.50

Grabowski           5         $300             3.6                $100                   $360

        Total Fee Award:                                                         $10,715.50

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff Dinosaur Merchant Bank Limited’s Request

for Attorneys’ Fees (Doc. 78) is granted in that Dinosaur is awarded $10,715.50 for the fees

associated with the filing of its Motion to Compel .



                                             /s/ Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of March, 2021.




                                                  7
